Detailed Action
Summary
1. This office action is in response to the application filed on June 19, 2019. 
2. Claims 1-12 are pending and has been examined. 
Priority
3. Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d), which papers have been placed in the record of the file.
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
5. The drawings submitted on 06/19/2019 are acceptable. 
Information Disclosure Statement
6. The information disclosure statement (IDS) submitted in 01/22/2020 and 06/19/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Specification Objected 
7. Specification is objected to because of the following informalities: 
Abstract exceeds 150 words. Appropriate action is required.
Claim Rejections - 35 USC § 102
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Pullmann  “DE102015104211”.
 
In re to claim 1, Pullmann discloses a circuit arrangement for switching an electrical load (Figs. 1-3 shows a safety switching device for fail-safe disconnection of an electrical load, see abstract and title. Examiner noted that all figures are considered as same embodiment), the circuit arrangement comprising: an electrical switching element (the safety relay 24 a first switching element 70 and a second switching element 72)  with a control input (gate terminals of 70 and 72 are coupled to the driver circuits 80 and 82 respectively)  and an output (source terminals coupled to output part 54) ; 
a control unit (logic part 50 includes two microcontrollers here 52a . 52b) connected to the control input of the electrical switching element to drive the electrical switching element such that (mircrocontroller 52a and 52b are configured to drive  the switching element 70 and 72  thru driver circuits 80 and 82 respectively) , 
in a first switching state of the electrical switching element (when switching elements are in ON state or high or “1”)), a first output signal is generated that forms a switch-on signal for the electrical load at the output  (Fig.1 shows an electrical load ( 26 ))and,
 in a second switching state of the electrical switching element (when switching elements are in OFF state or low state or “0”), 
a second output signal smaller than the first output signal is generated that forms a switch-off signal for the electrical load (low state or “0” is smaller than high state or “1”);
 a safety output (relay 56 is coupled to the output part 54) connected electrically to the output of the electrical switching element (the output part 54 is coupled to switching element 70 and 72 thru relay 56) and to which the electrical load is connected (electrical load 26) ; 
a decoupling apparatus (diode 84)  arranged between the output of the electrical switching element (diode 84 is coupled to the switching element 70) and the safety output (diode 84 is coupled to output port 54 thru relay 56) ;
 a first output signal detecting apparatus (the first A/D converter and microcontroller 52a  are configured to measure the voltage/current of relay coil 56 ) connected to the output of the electrical switching element (cathode side of diode 84 is a first tap  and coupled to A/D converter to measure the voltage/current); and 
a second output signal detecting apparatus (second A/D converter and microcontroller 52b  are configured to measure the voltage/current of relay coil 56 )  arranged in a circuit path between the decoupling apparatus and the safety output ( tap 88 coupled to second  switch 70 to measure the voltage across the shunt resistor 76 that measure is representative for the control current 78 passing through the relay coil 56) .  
In re to claim 2, Pullmann discloses (Figs.1-3), wherein the control unit switches (two microcontrollers here 52a . 52b) the electrical switching element from the first switching state into the second switching state (switching from ON to OFF state) and from the second switching state back into the first switching state (switching from OFF to ON state) for a predetermined or predeterminable duration of a test in a test mode for testing the switching ability of the electrical switching element (the logic part is preferred 50 further adapted to short shutdown tests of the switching elements 70&72 to carry out during operation of the safety relay 24 the turn-off capability of the switching elements 70&72 to test repeatedly. The duration of the shutdown tests, ie the duration of the interruption of the control current 78 , is advantageously chosen lower than the fall time of the relay 54 so that the current path to the load even during a shutdown test due to the inertia of the relay 54 is not interrupted. The turn-off capability of the switching elements 70 & 72 can by using the shunt resistor 76 and the tap 88be tested advantageous because the control current through the relay coil when opening a switching element 70 &72, see page 11 parag. 4 lines 1-10).  
In re to claim 3, Pullmann discloses (Figs.1-3),, wherein the decoupling apparatus (diode 84)  suppresses a current flow from the safety output to the electrical switching element (a freewheeling diode 84 arranged to turn off the electrical load faster degradation of the by the control current 78 to allow induced magnetic field. Examiner noted that diode 84  is configured to prevent current flow from load to switching elements thru the output part 54 and relay, see page 10 parag. 4)   
In re to claim 4, Pullmann discloses (Figs.1-3), wherein the decoupling apparatus (diode 84) comprises a semiconductor element (examiner noted that a diode is a semiconductor device that essentially acts as a one-way switch for current. It allows current to flow easily in one direction, but severely restricts current from flowing in the opposite direction, thus diode  considered as semiconductor device)..  
In re to claim 5, Pullmann discloses (Figs.1-3), wherein the semiconductor element is a diode (diode 84) operable in a conducting direction between the output of the electrical switching element and the safety output (diode 84  is configured to prevent current flow from load to the switching elements thru the output part 54.  
In re to claim 6, Pullmann discloses (Figs.1-3), wherein the electrical switching element comprises a transistor (the switching elements 70 & 72 are field effect transistors, but could alternatively be other switching elements, preferably in semiconductor technology, see page 10, parag. 3, lines  7-9 and page 4, parag.1 ).  
In re to claim 7, Pullmann discloses (Figs.1-3), wherein the transistor comprises a bipolar transistor (the first and / or second switching element could also be other semiconductor switching elements, such as bipolar transistors, or else further relay contacts, see page 5, parag. 1,  lines 1-3.  
In re to claim 8, Pullmann discloses (Figs.1-3), wherein the transistor comprises a field effect transistor (the first and / or second switching element could also be other semiconductor switching elements, such as bipolar transistors, or else further relay contacts. Examiner noted the field-effect transistor (FET) is a type of transistor such as BJT that uses an electric field to control the flow of current in a semiconductor. FETs are devices with three terminals: source, gate, and drain). 
In re to claim 9, Pullmann discloses (Figs.1-3), wherein the first output signal detecting apparatus is connected to the control unit (cathode side of the diode 84 is a first tap in this embodiment 86 provided, here in each case an A / D converter of the two microcontroller 52a & 52b is supplied see [age 10, parag.4 , lines 3-4).  
In re to claim 10, Pullmann discloses (Figs.1-3), wherein the second output signal detecting apparatus is connected to the control unit (tap 88 is configured between the second switching element 70 and the shunt resistor 76 intended. The switching function of the switching elements 70 and 72 to monitor by the microcontroller 52aand 52b over the further tap 88 indirectly measure the current. In preferred embodiments, the microcontrollers are 52a & 52b further adapted to drift error in the switching elements 70 & 72 to recognize by the current measurement., see page 10, parag. 6).
In re to claim 11, Pullmann discloses a method for checking a status of a safety output of a circuit arrangement (Figs. 1-3 shows a safety switching device for fail-safe disconnection of an electrical load, see abstract and title) for switching an electrical load (load 26), connected to the safety output (relay is coupled to the output part 54), comprising: 
electrically connecting an electrical switching element to the safety output (first switching element 70 and a second switching element 72 are coupled to output part 54 thru relay 24) ; 
generating, in a first switching state of the electrical switching element ((when switching elements are in ON state or high or “1”), a first output signal (signal 86) forming a switch-on signal for the electrical load (Fig.1 shows an electrical load ( 26 )); generating, in a second switching state of the electrical switching element (when switching elements are in OFF state or low state or “0”), 
, a second output signal (signal 88),smaller than the first output signal (low state or “0” is smaller than high state or “1”), forming a switch-off signal(low state or “0” is smaller than high state or “1”) for the electrical load (load 26); detecting, by a first output signal detecting apparatus (A/D converter and microcontroller 52a  are configured to measure the voltage/current of relay coil 56 ), a first signal (signal 86) between the electrical switching element and a decoupling apparatus (cathode side of diode 84 is a first tap  and coupled to A/D converter to measure the voltage/current); and 14UTILITY PATENT APPLICATION OF KIM LE CLIENT REF. NO. PT 19/101/[USATTORNEY DOCKET NO. 0603.0042C detecting, by a second output signal detecting apparatus (A/D converter and microcontroller 52b  are configured to measure the voltage/current of relay coil 56 ), a second signal (signal 88) between the decoupling apparatus and the safety output ( tap 88 coupled to second  switch 70 to measure the voltage across the shunt resistor 76 that measure is representative for the control current 78 passing through the relay coil 56); and comparing the first and second signals with one another (microcontroller A and B are configured to receives signals 86 and 88).  
In re to claim 12, Pullmann discloses, further comprising: switching the electrical switching element from the first switching state into the second switching state (switching state of 70 &72  changes from ON to OFF state) and from the second switching state back into the first switching state (switching state changes from OFF to ON state)  during a duration of a test; selecting the test duration such that operation of the electrical load is not influenced; and detecting, by the first output signal detecting apparatus, the output signals of the electrical switching element during the duration of the test (the logic part is preferred 50 further adapted to short shutdown tests of the switching elements 70&72 to carry out during operation of the safety relay 24 the turn-off capability of the switching elements 70&72 to test repeatedly. The duration of the shutdown tests, ie the duration of the interruption of the control current 78 , is advantageously chosen lower than the fall time of the relay 54 so that the current path to the load even during a shutdown test due to the inertia of the relay 54 is not interrupted. The turn-off capability of the switching elements 70 & 72 can by using the shunt resistor 76 and the tap 88be tested advantageous because the control current through the relay coil when opening a switching element 70 &72, see page 11 parag. 4 lines 1-10).  
Examiner Notes
9. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
10. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839